Citation Nr: 1743002	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran and his wife testified before the undersigned Veterans Law Judge during a May 2017 hearing.  A transcript of that hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran's wife testified on his behalf as he had a stroke in 2013 and cannot speak well.  The Veteran's representative noted that the Veteran's most recent VA audio examination took place in 2006.  The Board has confirmed that the Veteran's most recent VA audio was in March 2006.  The Veteran's wife testified that his hearing had become worse over the past 10 years.  She testified that she believed that the Veteran would be able to participate in a VA audiogram despite his stroke.

Due to the passage of time and the evidence of possible worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Since the issue on appeal is being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected bilateral hearing loss.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bilateral hearing loss.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

The examiner is advised that the Veteran has difficulty speaking due to a stroke, and is requested to tailor the examination to the particular circumstances of the Veteran.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




